Citation Nr: 1532247	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  11-05 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from October 1954 to July 1964 and July 1970 to August 1974, with subsequent service in the Naval Reserves.  He unfortunately died in June 2006.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2009 and April 2010 rating decisions of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO). 

Reviewing the procedural history, the cause of death claim was initially denied in the August 2009 rating decision, but because more evidence was received, including service discharge reports showing an additional period of service which partially coincides with the Vietnam era, the claim was readjudicated by way of the April 2010 rating decision.

In June 2015, the appellant testified before the undersigned Veterans Law Judge (VLJ) sitting at the RO.  A copy of the hearing transcript is associated with the claims file.






FINDINGS OF FACT

1.  The Veteran died in June 2006; his death certificate lists the immediate cause of death as multiple myeloma.   

2.  At the time of his death, the Veteran did not have any adjudicated service-connected disabilities. 

3.  There is no probative evidence showing that the Veteran had "service in the Republic of Vietnam," was presumptively exposed to herbicides during service, or actually exposed to herbicides during service.

4.  The Veteran's multiple myeloma manifested many years after service separation and the cause of his death is not casually or etiologically related to a disease, injury, or event in service.


CONCLUSION OF LAW

The criteria to establish service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

II.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the U.S. Court of Appeals for Veterans Claims (Court) held that, when adjudicating a claim for Dependency and Indemnity Compensation (DIC) (which includes service connection for the cause of the veteran's death), VA must perform a different analysis depending upon whether a veteran was service connected for a disability during his or her lifetime.  The Court concluded that, in general, 38 U.S.C.A. § 5103(a)  notice for a DIC case must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a claim for service connection for the cause of the veteran's death based on a previously service-connected disability; and (3) an explanation of the evidence and information required to substantiate a claim based on a condition not yet service connected. 

In this case, VA satisfied its duties to notify the appellant.  She was provided notice letters in May 2009, April 2013, and November 2014.  The first and second Hupp elements do not apply to this case, as service connection was not in effect for any disabilities at the time of the Veteran's death.  The May 2009 and April 2013 notice letters explained to the appellant how to substantiate a DIC claim and explained to her how disability ratings and effective dates are assigned.  



In addition, all reasonably identified and available medical records have been secured.  38 U.S.C.A. 5103A (West 2014).  The claims file contains the Veteran's private medical evidence, his death certificate, the appellant's contentions, and a hearing transcript.  Efforts were made to corroborate the appellant's assertion that the Veteran was exposed to herbicides, including Agent Orange, during his military service while aboard the U.S.S. Piedmont.  As discussed in further detail below, service personnel records show that the Veteran did serve aboard the U.S.S. Piedmont, but do not show that he had service in Vietnam, and the National Personnel Records Center (NPRC) was also unable to confirm that he had in-country service in the Republic of Vietnam.  In the November 2014 notice letter, the AOJ asked the appellant to submit any evidence in her possession confirming her contention that the Veteran set foot in Vietnam during service.  In a response letter received in January 2015, the appellant reiterated her contentions, but informed the AOJ that she had already submitted all relevant evidence in her possession.

It is also noted that the AOJ developed this case in accordance with the applicable provision for developing claims based on service aboard ships offshore of the Republic of Vietnam.  That is, the AOJ placed a copy of a May 2009 U.S. Army and Joint Services Records Research Center (JSRRC) memorandum in the claims folder.  In this memorandum, the JSSRC concluded that in the course of its research efforts, it has reviewed numerous official military documents, ships histories, deck logs, and other sources of information related to Navy and Coast Guard ships and the use of tactical herbicide agents, such as Agent Orange, during the Vietnam Era.  To date, the JSRRC found no evidence that indicates Navy or Coast Guard ships transported tactical herbicides from the United States to the Republic of Vietnam or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides.  Moreover, the JSRRC can provide no evidence to support a Veteran's claim of exposure to tactical herbicide agents while serving aboard a Navy or Coast Guard ship during the Vietnam era.  See VA Adjudication Procedure 


Manual M21-1MR, pt. IV, subpt. ii, ch. 2, § C.10.m., JSRRC Memorandum for the Record - Herbicide Exposure During Naval Service (May 1, 2009).

The Board acknowledges that a VA medical opinion has not obtained in this case.  In DeLaRosa v. Peake, 515 F.3d 1319   (Fed. Cir. 2008), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that 38 U.S.C.A. § 5103A (a) does not always require VA to assist a claimant in obtaining a medical opinion or examination for a DIC claim, but it does require VA to assist a claimant in obtaining such whenever it is necessary to substantiate the DIC claim.  The Federal Circuit added that there was no duty to provide a VA opinion in a DIC claim under 38 U.S.C.A. § 5103A(d)  since this provision is explicitly limited to claims for disability compensation (service connection), which is defined as a monthly payment made by VA to a Veteran, and therefore does not pertain to a DIC claim. Id.  In Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008), the Federal Circuit held that in the context of a DIC claim, VA must also consider that 38 U.S.C.A. § 5103A(a)  only excuses VA from making reasonable efforts to provide an examination when no reasonable possibility exists that such assistance would aid in substantiating the claim. 

Here, there is no reasonable possibility that a medical opinion would aid in substantiating the appellant's claim.  While the evidence clearly shows that the Veteran died from a disease associated with herbicide exposure per VA regulation, the competent evidence does not show that he had service in the Republic of Vietnam, and there is no evidence of actual herbicide exposure in service.  In addition, there is no evidence of in-service complaints, or findings of multiple myeloma, and the post-service medical evidence demonstrates that the onset of his multiple myeloma manifested decades after service separation.  Absent evidence of a recognizable in-service injury, disease, or event to which a competent medical opinion could relate the claimed cause of death, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current DIC claim.  

See 38 U.S.C.A. § 5103A (a); 38 C.F.R. § 3.159(d); see also Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).  Therefore, any opinion purporting to relate the cause of the Veteran's death to service would be of no probative value and could not substantiate this DIC claim.  38 U.S.C.A. §  5103A (a). 

Neither the appellant nor her representative has identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  In an April 2015 statement, the appellant asked that her appeal be forwarded to the Board.  No further notice or assistance to her with this claim is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

As indicated, the appellant testified at a June 2015 Board hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the hearing officer who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The June 2015 Board hearing complied with the provisions of Bryant.  Neither the appellant nor her representative asserted that the undersigned VLJ failed to comply with 38 C.F.R. § 3.103(c)(2)  or identified any other prejudice in the conduct of the hearing.  In addition, the appellant's statements and submissions during the course of the appeal, as well as those of her representative, demonstrate actual knowledge of the elements and evidence necessary to substantiate the claim.  During the hearing, the VLJ clearly indicated, and the appellant's representative acknowledged, that the unsubstantiated element in this case is evidence of herbicide exposure in service, either presumptively or actual.  The duties set forth in Bryant have therefore been complied with and the claim may be adjudicated based on the current record.  Cf. Procopio v. Shinseki, 26 Vet. App. 76 (2013).

III.  Service Connection Claim for the Cause of the Veteran's Death

Service connection may be granted for the cause of a veteran's death if a disorder incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  To establish service connection for the cause of a veteran's death, competent evidence must link the fatal disease to a period of military service or an already service-connected disability.  38 U.S.C.A. § 1310; 
38 C.F.R. §§ 3.303, 3.312; Ruiz v. Gober, 10 Vet. App. 352 (1997).

In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death. Contributory cause of death is inherently one not related to the principal cause.  In order to constitute the contributory cause of death it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312; Lathan v. Brown, 
7 Vet. App. 359 (1995); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3). 
There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4). 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2014).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366   (Fed. Cir. 2009).

As noted, the cause of the Veteran's death is multiple myeloma which is a type of cancer.  Because cancer (malignant tumor) is considered a "chronic disease" under 38 C.F.R. § 3.309(a), the presumptive provisions of 38 C.F.R. § 3.303(b) for "chronic" in service symptoms and "continuous" post-service symptoms apply.  For a chronic disease, such as cancer, service connection may be established under 38 C.F.R. § 3.303(b)  if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Continuity of symptomatology after service is required where a condition noted 


during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

The presumptive service connection provisions based on "chronic" in-service symptoms and "continuity of symptomatology" after service under 38 C.F.R. 
§ 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 
718 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. 
§ 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Service connection may also be established with certain chronic diseases, including cancer, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

The law further provides that a veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2014).   For purposes of application of this legal presumption, service in the Republic of Vietnam means actual service in-country in Vietnam from January 9, 1962 through May 7, 1975, and includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2014).


VA regulations provide for presumptive service connection for specific diseases associated with exposure to herbicide agents.  Those diseases that are listed at 38 C.F.R. § 3.309(e), including multiple myeloma, shall be presumptively service-connected if there are circumstances establishing herbicide agent exposure during active military service, even though there is no record of such disease during service.  Generally, the regulation applies where an enumerated disease becomes manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).

For purposes of applying the presumption of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii) , "service in the Republic of Vietnam" means that a veteran must have been present within the land borders of Vietnam or have served onboard a vessel while on the inland waterways of Vietnam.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525); see also General Counsel Opinion, VAOPGCPREC 27-97 (July 23, 1997).  For the latter, only vessels that carried out operations on "inland waterways" such as the rivers, canals, estuaries and delta areas of Vietnam, or "brown water," are subject to the presumption under 38 C.F.R. § 3.307 and 3.309.  See VA Adjudication Procedure Manual M21-1MR, pt. IV, subpt. ii, Ch. 2, § C.10.k.  

VA's Compensation and Pension Service identify such Navy vessels that conducted operations on the inland brown water of Vietnam which are subject to the presumption of exposure to herbicides.  38 C.F.R. § 3.307; see also Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents, http://vbaw.vba.va. gov/bl/21/rating/ VENavyShip.htm (updated January 2014) and http://www.public health.va.gov/exposures/agentorange/index.asp; M21-1MR, Part IV, Subpart ii, 1.H.28.h.



IV.  Analysis

The appellant asserts that the Veteran's death was caused by exposure to herbicides 
during service in Vietnam.  Specifically, she maintains that while he was stationed aboard the U.S.S. Piedmont, he had occasion to go off the ship and into Vietnam.  In her statements and hearing testimony, she indicated that the Veteran never told her where his ship was going because he was on "secret missions."  However, he reportedly told her upon his return that he had been in Vietnam and Korea.  See appellant's statement received in January 2015; June 2015 hearing transcript.  Also, the appellant testified that "he told me a lot of things about getting off a boat."  

As indicated, the death certificate reflects that the Veteran died in June 2006; the immediate cause of death was multiple myeloma.  At the time of his death, service connection had not been established for any disability.

It is undisputed that the Veteran's fatal multiple myeloma is a disease associated with herbicide exposure under 38 C.F.R. § 3.309(e) and that he served during the Vietnam era.  Despite the appellant's assertions however, the Board finds that the weight of the evidence demonstrates that the Veteran did not have "service in the Republic of Vietnam," was not presumptively exposed to herbicides during active service, and was not actually exposed to herbicides during service to warrant the presumption of service connection.  See 38 C.F.R. § 3.307(a); Haas, 525 F.3d 1168; VAOPGCPREC 27-97.  

In this regard, his service personnel records do not show that the Veteran was ever stationed in Vietnam.  They do confirm that he served aboard the U.S.S. Piedmont for various periods from April 1961 to July 1962, and April 1963 to January 1966.  See Abstract of Service and Medical History.  However, as indicated above, the NPRC was unable to confirm that the Veteran had in-country service; it confirmed only that the U.S.S. Piedmont served in the official waters of the Republic of 


Vietnam from July 1, 1964, to July 11, 1964.  See Request for Information with an overall completion date of May 26, 2009.  The appellant has not submitted any probative evidence showing that the Veteran stepped foot in (i.e., was present on the landmass) of Vietnam during service.

Additionally, the record does not indicate, and the appellant does not contend, that the Veteran had any "inland" water, or "Brown Water," service while stationed aboard the U.S.S. Piedmont. 

Absent evidence showing that the Veteran was present on the landmass or in the inland waters of Vietnam during service, he is not presumed to have been exposed to herbicides.  38 U.S.C.A. § 1116(a); 38 C.F.R. § 3.307(a)(6)(iii); see also Haas, supra (upholding a regulatory interpretation of "service in the Republic of Vietnam" to include "only service on land, or on an inland waterway").  

The Board fully considered the assertions of the appellant, who as a layperson, is competent to testify to that of which she has personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board does not doubt the sincerity of the appellant in reporting her belief that the Veteran was exposed to herbicide during service.  However, because she does not have personal knowledge as to whether he set foot in Vietnam, her statements are not competent to establish this as fact.  Moreover, even after being directly asked, the appellant did not testify that the Veteran told her that he actually stepped foot on the landmass of Vietnam.  Therefore, the probative service records outweigh the lay evidence regarding the question of whether the Veteran had qualifying service in the Republic of Vietnam during the Vietnam era.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (concluding that the Board did not err by rejecting appellant's assertion of in-service chemical exposure "on the basis that such exposure is not documented in his personnel records").

Accordingly, while it is undisputed that multiple myeloma is a disease associated with herbicide exposure under 38 C.F.R. § 3.309(e), the appellant's claim for service connection for the cause of death fails on the basis of the presumptive regulations under 38 C.F.R. §§ 3.307, 3.309 because the Veteran is not shown to have had qualifying service in the Republic of Vietnam.  See 38 U.S.C. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009) (holding that it is the claimant's general evidentiary burden to establish all elements of the claim).

It is unclear from the record whether the appellant also asserts that the Veteran was exposed to herbicides in Korea; however, the Board observes that, in her January 2015 statement in support of the claim, she briefly mentioned that during his service, he told her that he had returned from Korea.  There is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in certain locations other than Vietnam, including along the demilitarized zone (DMZ) in Korea between April 1, 1968 and August 31, 1971.  See 38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iv).  The Department of Defense has identified specific units that served along areas of the DMZ where herbicides were used from April 1968 through July 1969.  See M21-1MR, Part IV, Subpart ii, 2.C.10.o.  However, in this case, according to his service records, the Veteran's service did not include service in Korea.  Accordingly, to the extent that the appellant contends exposure to herbicides in Korea, the Board finds the service records more probative.

Notwithstanding the above, service connection may still be established with proof of actual direct causation.  38 C.F.R. § 3.303.  However, direct service connection may not be granted without evidence of in-service incurrence or aggravation of a disease or injury.  As already determined above, the Veteran is not presumptively shown to have been exposed to herbicides in the Republic of Vietnam during his military service.  Additionally, there is no evidence of actual exposure to herbicides during service or evidence showing that the Veteran had symptoms or complaints of multiple myeloma while in service.   

Notably, relevant symptoms are not mentioned in the claims file until approximately July 2002, at which time a medical doctor could not rule out a diagnosis of multiple myeloma based on the Veteran's results from a bone marrow aspiration and bone biopsy.  See July 2002 Procedure Report from Christus Hospital- St. Mary.  Then, a November 2004 "Short Stay Summary" report shows an impression of probable multiple myeloma with spinal metastasis to T-4 and cord compression.  One month later, in December 2004, a doctor associated with the "The Cancer Clinic" rendered a diagnosis of a myeloma tumor at L5.  See also, February 2006 Christus Hospital - St. Mary Discharge Summary Report noting a multiple myeloma diagnosis rendered "about 3 and 1/2 years ago."  Thus, while the absence of any related complaints or symptoms after service is not dispositive, the fact of this chronology must be considered as it bears upon the question of nexus between the Veteran's service and cause of death.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a lengthy period without complaint or treatment is evidence that there has not been a continuity of symptomatology, and can weigh against the claim).

Moreover, with respect to chronic disease, the appellant has not alleged, nor does the evidence show, that the Veteran experienced chronic symptoms of cancer during service, continuous symptoms since service, or symptoms to a compensable degree within one year of service.  As noted, associated symptoms are not suspected until July 2002, decades after the Veteran's service separation.  Therefore, presumptive service connection based on chronicity or continuity of symptomatology is not in order.  38 C.F.R. § 3.303(b).

Lastly, the claims file is completely negative for any competent evidence of a nexus between the cause of the Veteran's death and his active service.  In this regard, the appellant has not provided a medical opinion linking the Veteran's death to his service.  The only evidence offered in support of this claim are the appellant's lay contentions and to the extent that they are being offered to establish a nexus between the cause of the Veteran's death and his military service, such evidence fails because this determination is a complex medical matter beyond the realm of common knowledge of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The question of etiology goes beyond a simple and immediately observable cause-and-effect relationship, and, as such, she is not competent to render an etiology opinion in this case.  Accordingly, the appellant's assertions as to a relationship between the Veteran's service and the cause of his death are of little probative value.

For the reasons and bases provided above, the Board finds that the weight of the evidence demonstrates that the cause of the Veteran's death was not incurred in or otherwise caused by active service, and may not be presumed to have been incurred therein.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


